Bockes, J.:
I concur in the opinion of my brother Learned as regards the error in the charge of the court on the trial. I am also of the opinion that the facts proved do not make out a ease of robbery under the statute on which the indictment is found.
The cases cited in 5th and 6th Parker show, as I think, very clearly the insufficiency of the proof to establish the crime charged, as regards violence to the person.
Judgment and order reversed and cause remitted to Essex County Sessions, new trial granted.